ON MOTION
PER CURIAM.

ORDER

The Department of Commerce moves for summary affirmance of the final decision of the Merit Systems Protection Board, dismissing Kenneth C. Zirkle’s petition because the parties had entered into a valid settlement agreement. Zirkle has not responded to the motion.
Zirkle filed an appeal with the Board after the Department removed him from his position with the agency. During the proceedings before the Board, the parties entered into a formal settlement agreement. Thereafter, the AJ dismissed Zir-kle’s appeal, finding the settlement agreement valid. This petition for review followed.
(Summary affirmance of a case is appropriate “when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.”) Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994). In his brief, Zirkle does not make any arguments challenging the Board’s determination that the settlement agreement was valid. Instead, Zirkle mentions twice that he is deaf, but that does not appear related to the Board’s determination that the settlement agreement was valid. Instead, that was one of the grounds that Zirkle asserted his removal was improper, i.e., discrimination based upon a disability. We conclude that no substantial question regarding the outcome of this petition exists; therefore, summary affirmance is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The Department’s motion for summary affirmance is granted.
(2) Each side shall bear its own costs.